

 
Exhibit 10.1
 
 
ADVISORY SERVICES AGREEMENT
 
This ADVISORY SERVICES AGREEMENT (this “Agreement”) is made and entered into
effective September 1, 2005 by and between Fairways Equities, LLC (“Fairways” or
the “Advisor”) a Texas LLC and CRESA Capital Markets Group, LP (the “Company”),
and Ascendant Solutions, Inc. (“Ascendant”), to be effective upon the (the
“Effective Date”) even date herewith.
Recitals



A.  
The Company desires to avail itself of the experience, sources of information,
advice, assistance, and certain facilities and/or personnel of, or available to,
Fairways.




B.  
Fairways is willing to make available to the Company such experience, sources of
information, advice, assistance, and certain facilities.



NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the parties hereto agree as follows:



1.  
Advisory Services. Upon request of the Company, Fairways hereby agrees to
render, through one or more of its employees, affiliates, directors or
contractors, advisory services to the Company concerning financial, accounting,
corporate development, marketing, acquisition, strategic planning and general
managerial matters of the Company or its affiliates, as well as investment
banking and similar services contemplated under the Co-marketing and Licensing
Agreement dated 10/23/2002 between Company and CRESA Partners, including by the
way of example and not in limitation of the generality of the foregoing, (a)
assistance and advice with respect to planning, analyzing and forecasting
long-term financial outlook and needs, (b) assistance and advice with respect to
locating, arranging, negotiating, analyzing, and obtaining debt and equity
resources, (c) assistance and advice regarding all types of contracts proposed
to be entered into, (e) assistance and advice with respect to formulating and
implementing sales, marketing, advertising, and promotional programs, (f)
assistance and advice with respect to locating, negotiating, analyzing, and
closing capital markets advisory services transactions and (g) the rendering of
general management consultation and business advice (collectively, the “Advisory
Services”) and the Company agrees to utilize the Advisory Services of Fairways
on the terms and conditions contained herein. Fairways shall have the sole
discretion and flexibility to choose which of its employees will render Advisory
Services and when, subject to any reasonable request of the Company, such
Advisory Services will be rendered.




2.  
Term of Agreement. This Agreement shall commence on the Effective Date and shall
automatically terminate upon the parties hereto mutual agreement in writing to
terminate this Agreement.

Upon termination of this Agreement, any obligations of the Company or Fairways
hereunder shall cease, except for any obligations of the Company to pay to
Fairways any accrued but unpaid compensation payable under this Agreement.



3.  
Compensation. As compensation for all of the Advisory Services of Fairways
rendered hereunder, the Company shall, beginning September 1, 2005, pay to
Fairways a management fee of 25% of net revenues (defined as gross revenues less
any revenue sharing fees). This fee shall be paid within 10 days of collection
of the gross fee by Company. The Company shall review such fee annually on or
prior to the anniversary of this Agreement for consideration of reasonable
adjustments, which adjustments shall not be unreasonably withheld.




 
The Company shall also pay 40% of net revenues to Fairways as compensation to
the principals working on the transaction that generated the revenue. Fairways
shall be responsible for allocation of this amount for individuals.

Notwithstanding the preceding two paragraphs, the Company shall repay all
outstanding advances from affiliates prior to the payment of any management fees
or other compensation fees to Fairways.

-32-

--------------------------------------------------------------------------------






4.  
Obligations Assumed by Fairways. In providing the Advisory Services contemplated
herein, Fairways agrees that it will assume the obligation of all overhead
expenses of the Company in exchange for the compensation outlined in #3 above,
including but not limited to, (a) payroll and related employee benefit costs (b)
marketing (c) travel and entertainment (d) rent and occupancy related costs (e)
computer costs and (f) other costs necessary to execute the Company’s business.




5.  
Notices. All notices, requests, demands and other communications hereunder shall
be in writing and shall be sent by registered or certified mail, postage
prepaid, overnight courier or by facsimile as follows:




a.  
If to the Company, to:

CRESA Capital Markets Group, LP
16250 Dallas Parkway, Suite 101
Dallas, Texas 75248
Attn: Cathy Sweeney
Facsimile Number: 972-250-1734
Telephone Number: 972-250-1645



b.  
If to Fairways Equities, LLC, to:

Jim Leslie
Fairways Equities LLC
16250 Dallas Parkway, Suite 101
Dallas, TX 75248
Facsimile Number: 972-250-1734
Telephone Number: 972-250-1618



c.  
If to Ascendant:

David Bowe
Ascendant Solutions, Inc.
16250 Dallas Parkway, Suite 205
Dallas, Texas 75248
Facsimile Number: 972-250-0934
Telephone Number: 972-250-0945


Any party may change its address for receiving notice by written notice given to
the others named above.



6.  
Other Business Activities. The Company understands that Fairways will perform
for other entities advisory services similar to the Advisory Services performed
hereunder. Nothing in this Agreement shall restrict or limit the right of
Fairways, the Company, or their respective affiliates or associates to engage in
whatever activities they choose, provided that such activities are not
competitive with matters covered by this Agreement, and none of them shall, as a
result of this Agreement, incur any obligation to offer any interest in such
activities to any party hereto.




7.  
Binding Effect. This Agreement shall be binding upon Fairways and the Company
and their respective successors, assigns, and representatives.




8.  
Assignment. Neither this Agreement nor the rights and obligations hereunder may
be assigned by operation of law or otherwise without the express consent of the
other party (which consent may be granted or withheld in the sole and absolute
discretion of such other party).




9.  
Governing Law. This Agreement will be governed by, and construed in accordance
with, the laws of the State of Texas applicable to contracts executed in and to
be performed entirely within that state. Any action or proceeding under or in
connection with this Agreement shall be brought in any state or federal court in
Dallas County, Texas. The Company hereby irrevocably (i) submits to the
exclusive jurisdiction of such courts, and (ii) waives any objection it may now
or hereafter have as to the venue of any such action or proceeding brought in
such court or that such court is an inconvenient forum.


-33-

--------------------------------------------------------------------------------








10.  
Severability. In any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any law or public policy, all other
terms and provisions of this Agreement will nevertheless remain in full force
and effect. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto will negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner.




11.  
Counterparts. This Agreement may be executed in a number of identical
counterparts, each of which, for all purposes, is to be deemed an original, and
all of which constitute, collectively, one agreement; but in making proof of
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart.




12.  
Amendment. Neither this Agreement nor the rights and obligations hereunder may
be assigned by operation of law or otherwise without the express written consent
of the nonassigning party (which consent may be granted or withheld in the sole
and absolute discretion of such party).




13.  
Entire Agreement. This Agreement and any other agreements delivered pursuant
hereto or thereto constitute the entire understanding among the parties hereto
with respect to the subject matter hereof and supersede all other agreements and
understandings among the parties, both written and oral.




14.  
Headings. The various titles or the paragraphs, captions, headings, and
arrangements herein are used solely for convenience, shall not be used for
interpreting or construing any word, clause, paragraph, or subparagraph of this
Agreement, and do not in any way affect, limit, amplify, or modify the terms
hereof.



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 


 



   
Fairways Equities, LLC
 
By:
/s/ Jim Leslie
   
Jim Leslie
         
CRESA Capital Markets Group, LP
 
By:
/s/ Cathy Sweeney
   
Cathy Sweeney
         
Ascendant Solutions, Inc.
 
By:
/s/ David E. Bowe
   
David E. Bowe

 


 
 
 
 
 
 
 
 
-34-

--------------------------------------------------------------------------------